Exhibit 4 Credit Agreement dated as of December 28, 2016 between Brewster Inc., and BMO Harris Bank N.A. Table of Contents Page SECTION 1. DEFINITIONS; INTERPRETATION 1 Section 1.1 Definitions 1 Section 1.2 Interpretation 10 SECTION 2. The Credit Facilities 11 Section 2.1 Commitment 11 Section 2.2 Letters of Creditt 11 Section 2.3 Applicable Interest Rates 13 Section 2.4 Minimum Borrowing Amounts; Maximum Eurodollar Loans 14 Section 2.5 Manner of Borrowing Loans and Designating Applicable Interest Rates 14 Section 2.6 Maturity of Loans 15 Section 2.7 Prepayments 15 Section 2.8 Default Rate 16 Section 2.9 Evidence of Indebtedness 17 Section 2.10 Fees 17 Section 2.11 Place and Application of Payments 18 Section 2.12 Commitment Terminations 18 SECTION 3. CHANGE IN CIRCUMSTANCES 18 Section 3.1 Withholding Taxes 18 Section 3.2 Documentary Taxes 19 Section 3.3 Funding Indemnity 19 Section 3.4 Change of Law 19 Section 3.5 Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, Rates 20 Section 3.6 Increased Cost and Reduced Return 20 Section 3.7 Lending Offices 21 Section 3.8 Discretion of Bank as to Manner of Funding 21 SECTION 4. CONDITIONS PRECEDENT 22 Section 4.1 Initial Credit Event 22 Section 4.2 All Credit Events 23 SECTION 5. REPRESENTATIONS AND WARRANTIES 24 Section 5.1 Existence and Standing 24 Section 5.2 Authorization and Validity 24 Section 5.3 No Conflict; Government Consent 24 Section 5.4 Material Adverse Change 25 Section 5.5 Litigation and Contingent Obligations 25 Section 5.6 Subsidiaries 25 i Section 5.7 Accuracy of Information 25 Section 5.8 Compliance With Laws 25 Section 5.9 Ownership of Properties 26 Section 5.10 Insurance 26 Section 5.11 Solvency 26 Section 5.12 Collateral Documents 26 Section 5.13 Anti-Corruption Laws and Sanctions 27 Section 5.14 Use of Proceeds; Margin Stock 27 Section 5.15 Governmental Authority and Licensing 28 SECTION 6. AFFIRMATIVE COVENANTS 28 Section 6.1 Financial Reporting 28 Section 6.2 Use of Proceeds 29 Section 6.3 Notice of Default 29 Section 6.4 Insurance 29 Section 6.5 Compliance with Certain Laws 29 Section 6.6 Inspection 29 Section 6.7 Omnibus Affirmative Covenant 29 Section 6.8 Guaranties and Collateral 30 Section 6.9 Post-Closing Obligations 30 SECTION 7. NEGATIVE COVENANTS 31 Section 7.1 Omnibus Negative Covenant 31 Section 7.2 Mergers, Consolidations and Sales 31 Section 7.3 Liens 31 Section 7.4 No Restrictions 31 SECTION 8. EVENTS OF DEFAULT AND REMEDIES 32 Section 8.1 Events of Default 32 Section 8.2 Non Bankruptcy Defaults 33 Section 8.3 Bankruptcy Defaults 33 SECTION 9. MISCELLANEOUS 34 Section 9.1 No Waiver, Cumulative Remedies 34 Section 9.2 Non-Business Days 34 Section 9.3 Survival of Representations 34 Section 9.4 Survival of Indemnity and Certain Other Provisions 34 Section 9.5 Notices 34 Section 9.6 Counterparts 35 Section 9.7 Successors and Assigns 35 Section 9.8 Amendments, etc 35 Section 9.9 Headings 35 Section 9.10 Costs and Expenses; Indemnification 35 Section 9.11 Set off 37 Section 9.12 Entire Agreement 37 ii Section 9.13 Governing Law 37 Section 9.14 Severability of Provisions 37 Section 9.15 Excess Interest 37 Section 9.16 Construction 38 Section 9.17 Submission to Jurisdiction; Waiver of Venue; Service of Process 39 Section 9.18 Waiver of Jury Trial 39 Section 9.19 USA Patriot Act/Canadian Anti-Money Laundering Laws 40 Section 9.20 Time is of the Essence 40 Section 9.21 Confidentiality 40 EXHIBITS Exhibit A Revolving Note Exhibit B Compliance Certificate SCHEDULES Pricing Schedule Schedule 5.6 Subsidiaries Schedule 5.9 Ownership of Properties Schedule 5.10 Insurance iii CREDIT AGREEMENT
